- BB&T Exhibit 24 POWER OF ATTORNEY Each of the undersigned, being a director and/or officer of BB&T Corporation (the Company), hereby nominates, constitutes and appoints Kelly S. King, Christopher L. Henson and Frances B. Jones, or any one of them severally, to be his or her true and lawful attorneys-in-fact, for him or her and in his or her name, place and stead, in any and all capacities stated below, to sign and to file with the Securities and Exchange Commission (the Commission) a Registration Statement on Form S-8 (the Registration Statement) in connection with the registration under the Securities Act of 1933, as amended, of the issuance of additional shares of the Companys common stock, $5.00 par value per share, that may be issued pursuant to the BB&T Corporation Amended and Restated 2004 Stock Incentive Plan, as amended, and to file any and all amendments, including post-effective amendments, to the Registration Statement (and to file any subsequent registration statement pursuant to Rule 462(b) of the Securities Act of 1933, as amended, which relates to the Registration Statement), making such changes in the Registration Statement as such attorney-in-fact deems appropriate, and generally to do all such things on his or her behalf in any and all capacities stated below to enable the Company to comply with the provisions of the Securities Act of 1933, as amended, and all requirements of the Commission. This Power of Attorney has been signed by the following persons in the capacities indicated on February 24, 2009. /s/ John A. Allison IV /s/ Kelly S. King Name: John A. Allison IV Name: Kelly S. King Title: Chairman of the Board Title: Director, President and Chief Executive Officer (principal executive officer) /s/ Daryl N. Bible /s/ Edward D. Vest Name: Daryl N. Bible Name: Edward D. Vest Title: Senior Executive Vice President Title: Executive Vice President and Chief Financial Officer and Corporate Controller (principal financial officer) (principal accounting officer) /s/ Jennifer S. Banner /s/ Anna R. Cablik Name: Jennifer S. Banner Name: Anna R. Cablik Title: Director Title: Director /s/ Nelle R. Chilton /s/ Ronald E. Deal Name: Nelle R. Chilton Name: Ronald E. Deal Title: Director Title: Director /s/ Tom D. Efird /s/ Barry J. Fitzpatrick Name: Tom D. Efird Name: Barry J. Fitzpatrick Title: Director Title: Director /s/ L. Vincent Hackley, PhD. /s/ Jane P. Helm Name: L. Vincent Hackley, PhD. Name: Jane P. Helm Title: Director Title: Director /s/ John P. Howe III, M.D. /s/ James H. Maynard Name: John P. Howe III, M.D. Name: James H. Maynard Title: Director Title: Director /s/ Albert O. McCauley Name: Albert O. McCauley Name J. Holmes Morrison Title: Director Title: Director /s/ Nido R. Qubein /s/ Thomas N. Thompson Name: Nido R. Qubein Name: Thomas N. Thompson Title: Director Title: Director /s/ Stephen T. Williams Name: Stephen T. Williams Title: Director
